—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (D’Emilio, J.), entered April 28, 1998, and (2) an amended order of the same court, entered May 8, 1998, which granted the defendant’s motion, inter alia, to extend his time to answer.
Ordered that the appeal from the order entered April 28, 1998, is dismissed, as that order was superseded by the amended order entered May 8, 1998; and it is further,
Ordered that the amended order is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion pursuant to CPLR 2004, inter alia, to extend his time to serve an answer to the complaint. The defendant established good cause for his brief six-day delay in serving an answer. In addition, he submitted an affidavit demonstrating the existence of a meritorious defense. Further, the delay was not willful and did not prejudice the plaintiff (see, A & J Concrete Corp. v Arker, 54 NY2d 870; Richard Kranis, P. C. v European Am. Bank, 208 AD2d 904). Bracken, J. P., O’Brien, Thompson and Sullivan, JJ., concur.